 



Exhibit 10.29.1

CHOLESTECH CORPORATION

2000 STOCK INCENTIVE PROGRAM

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

     Unless otherwise defined herein, the terms defined in the 2000 Stock
Incentive Program will have the same defined meanings in this Notice of Grant of
Stock Purchase Right (the “Notice of Grant”).

     Name:

     Address:

     You have been granted the right to purchase Common Stock of the Company,
subject to the Company’s Reacquisition Right (as described in the attached
Restricted Stock Agreement), as follows:

                 

               

  Date of Grant  

--------------------------------------------------------------------------------

   

               

  Vesting Commencement Date  

--------------------------------------------------------------------------------

   

               

  Price Per Share   $ 0.00      

               

  Total Number of Shares Subject  

--------------------------------------------------------------------------------

   

  to Stock Purchase Right            

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Stock Purchase Right is granted under and
governed by the terms and conditions of the 2000 Stock Incentive Program and the
Restricted Stock Agreement, attached hereto as Exhibit A-1, both of which are
made a part of this document. You further agree to execute the attached
Restricted Stock Agreement as a condition to receiving any Shares under this
Stock Purchase Right.

     
GRANTEE
  CHOLESTECH CORPORATION
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

CHOLESTECH CORPORATION

2000 STOCK INCENTIVE PROGRAM

RESTRICTED STOCK AGREEMENT

     Unless otherwise defined herein, the terms defined in the 2000 Stock
Incentive Program (the “Plan”) will have the same defined meanings in this
Restricted Stock Agreement.

     WHEREAS, the individual named in the Notice of Grant, (the “Grantee”) is a
Service Provider, and the Grantee’s continued participation in the affairs of
the Company is considered by the Company to be important for the Company’s
continued growth; and

     WHEREAS in order to give the Grantee an opportunity to acquire an equity
interest in the Company as an incentive for the Grantee to continue to
participate in the affairs of the Company, the Administrator has granted to the
Grantee a Stock Purchase Right subject to the terms and conditions of the Plan
and the Notice of Grant, which are incorporated herein by reference, and
pursuant to this Restricted Stock Agreement (the “Agreement”).

     NOW THEREFORE, the parties agree as follows:

     1. Grant of Stock. The Company hereby grants to the Grantee as a separate
incentive in connection with his or her employment and not in lieu of any salary
or other compensation for his or her services, a number of shares of Common
Stock (the “Restricted Stock”) as provided in the Notice of Grant, subject to
all of the terms and conditions in this Agreement and the Plan, following the
date the right to acquire the Restricted Stock vests as provided in Section 3,
below.

     2. Reacquisition Right. In the event the Grantee ceases to be a Service
Provider for any or no reason (including death or Disability) before all of the
Shares of Restricted Stock are released from the Company’s Reacquisition Right
(see Section 3), all such Shares will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company (the
“Reacquisition Right”). The Grantee will not be entitled to a refund of the
price paid for any Shares of Restricted Stock returned to the Company pursuant
to this Section 2. Upon such termination, the Company will become the legal and
beneficial owner of the Shares of Restricted Stock being forfeited and
reacquired by the Company and all rights and interests therein or relating
thereto, and the Company will have the right to retain and transfer to its own
name the number of Shares of Restricted Stock being reacquired by the Company.

     3. Release of Shares From Reacquisition Right.

          (a) Vesting Schedule. 25% of the Shares will vest after each
successive one-year anniversary following the Vesting Commencement Date, such
that 100% of the Shares will be fully vested on the four-year anniversary of the
Vesting Commencement Date, provided that the Grantee continues to be a Service
Provider through each such date.

          (b) Unreleased Shares. Any of the Shares that have not yet been
released from the Reacquisition Right are referred to herein as “Unreleased
Shares.”

 



--------------------------------------------------------------------------------



 



     4. Restriction on Transfer. Except for the escrow described in Section 5 or
the transfer of the Shares to the Company contemplated by this Agreement, none
of the Shares or any beneficial interest therein will be transferred, encumbered
or otherwise disposed of in any way until such Shares are released from the
Company’s Reacquisition Right in accordance with the provisions of this
Agreement. Any distribution or delivery to be made to the Grantee under this
Agreement will, if the Grantee is then deceased, be made to the Grantee’s
designated beneficiary, or if no beneficiary survives the Grantee, to the
administrator or executor of the Grantee’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

     5. Escrow of Shares.

          (a) All Shares of Restricted Stock will, upon execution of this
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock and stock
assignment will be held by the Escrow Holder until such time as the Company’s
Reacquisition Right expires or the date the Grantee ceases to be a Service
Provider.

          (b) The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Unreleased Shares in escrow while acting in
good faith and in the exercise of its judgment.

          (c) Upon the Grantee’s termination as a Service Provider for any
reason, the Escrow Holder, upon receipt of written notice of such termination,
will take all steps necessary to accomplish the transfer of the Unreleased
Shares to the Company. The Grantee hereby appoints the Escrow Holder with full
power of substitution, as the Grantee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Grantee to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unreleased Shares to the Company upon such
termination.

          (d) When a portion of the Shares has been released from the
Reacquisition Right, upon request, the Escrow Holder will take all steps
necessary to accomplish the transfer of the Unreleased Shares to the Grantee.

          (e) Subject to the terms hereof, the Grantee will have all the rights
of a shareholder with respect to the Shares while they are held in escrow,
including without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon.

          (f) In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the Common Stock, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change the Grantee will in his
capacity as owner of Unreleased Shares that have been awarded to him be entitled
to new or additional or different shares of stock, cash or securities (other
than rights or warrants to purchase securities); such new or additional or
different shares, cash or securities will thereupon be considered to be
Unreleased Shares and will be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. If
the Grantee receives rights or warrants with respect to any Unreleased Shares,
such rights or warrants may be held or exercised by the Grantee, provided that
until such exercise any such rights or warrants and after such exercise any

-2-



--------------------------------------------------------------------------------



 



shares or other securities acquired by the exercise of such rights or warrants
will be considered to be Unreleased Shares and will be subject to all of the
conditions and restrictions which were applicable to the Unreleased Shares
pursuant to this Agreement. The Administrator in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

          (g) The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.

     6. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 5, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to Section 3 (but in no event more than five business days from
such date), the Participant will permanently forfeit such shares and the shares
will be returned to the Company at no cost to the Company.

     7. General Provisions.

          (a) This Agreement will be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Grantee. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail. Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Agreement.

          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Grantee pursuant to the terms of this Agreement will
be in writing and will be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.

               Any notice to the Escrow Holder will be sent to the Company’s
address with a copy to the other party hereto.

          (c) The rights of the Company under this Agreement will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit

-3-



--------------------------------------------------------------------------------



 



of, and be enforceable by the Company’s successors and assigns. The rights and
obligations of the Grantee under this Agreement may only be assigned with the
prior written consent of the Company.

          (d) Either party’s failure to enforce any provision of this Agreement
will not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

          (e) The Grantee agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

          (f) Grantee acknowledges and agrees that the vesting of Shares of
Restricted Stock pursuant to Section 3 hereof is earned only by continuing as a
Service Provider at the will of the Company (and not through the act of being
hired or purchasing Shares hereunder). Grantee further acknowledges and agrees
that this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
continued engagement as a Service Provider for the vesting period, for any
period, or at all, and will not interfere with the Grantee’s right or the
Company’s right to terminate the Grantee’s relationship as a Service Provider at
any time, with or without cause.

-4-